PER CURIAM:
The city brought this action to enjoin defendant’s use of certain real property which he has owned since 1959, contending that such use was in fact an unlicensed automobile *66wrecking yard under the • provisions of a city ordinance enacted in July of 1969, declaring such operation to be a public nuisance. The ease was tried before the court, sitting without a jury, and at the close of plaintiff’s case defendant moved to dismiss the complaint on the ground that there was a total failure of proof of the allegations of the complaint except as to the ownership of the property and passage of the city ordinance.
Counsel argued the merits of the motion and the court expressed the view that there had been no change in the use of the premises since long before the passage of the ordinance; that if the property were a nuisance the city could proceed to abate it but that the evidence in the case fell far short ■of proving any nuisance; the court then granted the motion and dismissed the action. This appeal followed.
Plaintiff contends the court erred in granting the motion and dismissing the complaint and cites us to many authorities. We do not disagree with the authorities cited but the court denied the relief here sought because of the failure to prove any nuisance. We have examined the record before the district court and it is our view that the court was correct in its ruling and the judgment should be affirmed. No purpose would be served by an extended discussion of the facts, contentions of the parties, or the law applicable.
The judgment is affirmed.